DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 and 4-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites the term “it” in claim 3 line 1.  The structure applicant is intending to describe by the term “it” is unclear. 
        B) Applicant recites “the pry bar member” in claim 4. The recited limitation lacks proper antecedent basis since “a pry bar member” was never previously recited.  The structure applicant is intending to describe is unclear.  It appears as if applicant may have intended to recite “pry bar arm”. For the purpose of examination, it is interpreted as if applicant intended to recite “pry bar arm”.  
        C)  Claims 5-9 are rejected as a result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harpell (US 2007/0252117). 

6. 	Regarding to Claim 1 Harpell discloses a tool [Figure 1] which is capable of being used as a carpet tack strip removal tool for removing a tack strip from a floor surface, comprising: a shaft (body portion 5, as can be seen from Figure 1 in Harpell) having a lifting arm (flat end portion 9, as can be seen from Figure 1 in Harpell) at a first end and a head (claw member 21, as can be seen from Figure 1 in Harpell) at a second end [as can be seen from Figure 1 in Harpell]; the head (21) includes a pry bar arm (15, as can be seen from Figure 1 in Harpell) at a first side and a fulcrum lever (17, as can be seen from Figure 1 in Harpell) at a second side of the head (21) [as can be seen from Figure 1 in Harpell], wherein the pry bar arm (15) and the fulcrum lever (17) are disposed on opposing sides of the shaft (5) [as can be seen from Figure 1 in Harpell]; wherein the pry bar arm (15) and the fulcrum lever (17) are aligned along a same vertical plane [as can be seen from Figure 1 in Harpell]; a proximal end of the fulcrum lever extends from a distalmost end of the second end of the shaft (5) and the fulcrum lever curves toward the shaft (5) [as can be seen from Figure 1 in Harpell]; wherein the carpet tack strip removal tool [Figure 1] is adapted to lift the tack strip by a user in a standing position by transitioning between a setup position to a lifting position [note that an operator is capable of using the apparatus disclosed by Harpell with a tack strip workpiece in the recited manner]; wherein the setup position, the pry bar arm is positioned under the tack strip to be lifted from the floor surface [note that an operator is capable of using the apparatus disclosed by Harpell with a tack strip workpiece in the recited manner]; wherein the lifting position, the lifting arm (9) and the fulcrum lever (17) are operated to move towards the floor surface thereby lifting the pry bar arm (15) and the tack strip from the floor surface [note that an operator is capable of using the apparatus disclosed by Harpell with a tack strip workpiece in the recited manner].

7.	 Regarding to Claim 2, Harpell discloses the removal tool [Figure 1] of claim 1, wherein the pry bar arm (15) comprises a V-shaped notch (25, as can be seen from Figure 1 and 3 in Harpell) at a tip thereof [as can be seen from Figure 1 and 3 in Harpell], wherein the V-shaped notch is adapted to receive a nail to be lifted from the floor surface [note that an operator is capable of using the apparatus disclosed by Harpell with a nail workpiece in the recited manner].

8. 	Regarding to Claim 3, Harpell discloses the removal tool [Figure 1] of claim 1, wherein the pry bar arm (15) is wedge shaped such that it tapers in thickness to a distalmost end thereof [as described in paragraph 0019 and can be seen from Figure 1 in Harpell], wherein the pry bar arm (15) is adapted to be positioned under the tack strip to be lifted from the floor surface [note that an operator is capable of using the apparatus disclosed by Harpell in the recited manner].

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harpell (US 2007/0252117) in view of Eric (US 2010/0237301). 

11. 	Regarding to Claim 4, Harpell discloses the removal tool [Figure 1] of claim 1, wherein the pry bar arm (15) and the shaft (5) form an angle therebetween and the fulcrum lever (17) and the shaft (5) form an angle therebetween.  
However, Harpell does not explicitly disclose the angle being an obtuse and acute angle, respectively. Eric, however teaches an apparatus having a head having end portions of different angles relative to a shaft [as described in paragraph 0014 and can be seen from Figure 1 in Eric].  
Furthermore, it would have been obvious to one of ordinary skill in the art to try various angles, including the instance of having an acute and obtuse angle, as obvious to try angles for providing a desired mechanical leverage with a reasonable expectation of success.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angles between the pry bar arm and the fulcrum lever, to include different angles as taught by Eric, including the instance of having an obtuse and acute angle,  to provide different mechanical leverages [as described in paragraph 0014 in Eric].  


12. 	Regarding to Claim 5, Harpell modified by Eric discloses the removal tool [Figure 1] of claim 4, wherein the pry bar arm (15 in Harpell) and the fulcrum lever (17 in Harpell) form a continuous lower side [as can be seen from Figure 1 in Harpell].

13. 	Regarding to Claim 6, Harpell modified by Eric discloses the removal tool [Figure 1] of claim 5, wherein the transition from the setup position to the lifting position, the fulcrum point remains entirely on the fulcrum lever (17) [note that an operator is capable of using the apparatus disclosed by Harpell in the recited manner].

14. 	Regarding to Claim 7, Harpell modified by Eric discloses the removal tool [Figure 1]of claim 6, wherein the angle position of the shaft (5) relative to the floor surface controls the position of the fulcrum point on the fulcrum lever (17), which in turn controls the lifting direction of the pry bar arm (15) and maximum lifting height [as can be seen from Figure 1 in Harpell].

15. 	Regarding to Claim 9, Harpell modified by Eric discloses the removal tool [Figure 1]of claim 6, wherein the shaft (5), the fulcrum lever (17), and the pry bar arm (15) are formed by a rigid monolithic member [as can be seen form Figure 1 in Harpell].



16.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harpell (US 2007/0252117) in view of Christensen (US 2002/0134971).  

17. 	Regarding to Claim 17 Harpell discloses method of using a removal tool [as can be seen from Figure 1 in Harpell] removal tool comprising: a shaft (body portion 5, as can be seen from Figure 1 in Harpell) having a lifting arm (flat end portion 9, as can be seen from Figure 1 in Harpell) at a first end and a head (claw member 21, as can be seen from Figure 1 in Harpell) at a second end [as can be seen from Figure 1 in Harpell]; the head (21) includes a pry bar arm (15, as can be seen from Figure 1 in Harpell) at a first side and a fulcrum lever (17, as can be seen from Figure 1 in Harpell) at a second side of the head (21) [as can be seen from Figure 1 in Harpell], wherein the pry bar arm (15) and the fulcrum lever (17) are disposed on opposing sides of the shaft (5) [as can be seen from Figure 1 in Harpell]; wherein the pry bar arm (15) and the fulcrum lever (17) are aligned along a same vertical plane [as can be seen from Figure 1 in Harpell]; a proximal end of the fulcrum lever extends from a distalmost end of the second end of the shaft (5) and the fulcrum lever curves toward the shaft (5) [as can be seen from Figure 1 in Harpell]. Harpell does not explicitly disclose the use of the removal tool being for a carpet tack strips. Christensen, however discloses the use of a removal tool on a carpet tack strip [as described in paragraph 0053]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the removal tool in Harpell to include being used on a carpet tack strips, as taught by Christensen, to enable versatile use of the tool for construction and demolition.  
Harpell modified by Christensen does not explicitly disclose the tool being adapted to lift the carpet tack strip by a user standing position by transitioning between a setup portion to a lifting position, positioned the pry bar arm between a floor surface and the carpet tack strip in the setup position; standing and applying a lifting force to the lifting arm causing the carpet tack strip removal tool to transition to the lifting position such that the fulcrum lever acts as a fulcrum point to lift the pry bar arm and the carpet tack strip from the floor surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the recited steps as a known technique used to provide leverage when removing an object.  
Allowable Subject Matter
18.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

19.	Claims 10-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726